[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]JUDGMENT
The Court hereby renders judgment for the plaintiff, Patrick J. Kerrigan, against the defendant, DiPietro-Kay Corporation, in accordance with its findings of fact and conclusions of law, as stated on the record in open court on June 17, 1996 and July 16, 1996:
Count One: Breach of Express Warranty
Compensatory Damages
         Difference in Value           $11,000.00 Between 1986 and 1988 JC26 Boats
         Extras Added to Boat          $14,585.01 After Purchase and Delivery
         Monies Paid to Get            $ 2,752.00 Boat Registered in New York State
         Time Spent by                 $     1.00 Plaintiff to Get Boat Registered -----------------             ----------- Sub Total                     $28,338.01
TOTAL DAMAGES                                $28,338.01
         VERDICT FOR PLAINTIFF ON Count One:                           $28,338.01
 Count Two: Implied Covenant of Good Faith and Fair Dealing
Compensatory Damages:         $28,338.01
         (As detailed in the Court's Verdict on Count One, above)
Punitive Damages:             $26,035.00
Reasonable Attorney's CT Page 5204-E Fees (As detailed in attached Special Finding Re: Attorney's Fees): -------------
TOTAL DAMAGES                 $54,373.01
         VERDICT FOR PLAINTIFF on Count Two:                 $54,373.01
Count Four: CUTPA
Compensatory Damages:         $28,338.01
              (As detailed in the Court's Verdict on Count One, above)
Reasonable Attorney's Fees     $26,035.00
              (As detailed in attached Special Finding Re: Attorney's Fees):
Costs                         $ 1,266.82
              (Exclusive of Taxable Costs) ------------ TOTAL DAMAGES                 $55,639.83
         VERDICT FOR PLAINTIFF on Count Four:           $55,639.83
Michael R. Sheldon Judge